Citation Nr: 9922094	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for emphysema as a 
residual of exposure to mustard gas.

2.  Entitlement to service connection for watery eyes as a 
residual of exposure to mustard gas.

3.  Entitlement to service connection for poor eyesight as a 
residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION


The veteran had active service from December 1953 to August 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of 
mustard gas exposure to include emphysema, poor eyesight, and 
watery eyes.


FINDINGS OF FACT

1.  The veteran was not exposed to mustard gas during active 
service.

2.  Competent evidence showing a nexus between the veteran's 
respiratory disorder to include emphysema and his active 
service, to include exposure to mustard gas, is not of 
record.

3.  Competent evidence of a current diagnosis of a chronic 
disability manifested by watery eyes or poor eyesight is not 
of record.

4.  Competent evidence of a current diagnosis of any 
residuals of exposure to mustard gas is not of record.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory disorder, to include emphysema, as a residual 
to exposure to mustard gas is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for watery eyes as a residual to exposure to mustard gas is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for poor eyesight as a residual of exposure to mustard gas is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of 
exposure to mustard gas, to include emphysema, watery eyes, 
and poor eyesight.  The veteran has contended that he was 
exposed to mustard gas during basic training and 
alternatively to a strong chemical compound while stationed 
in Germany.  It is necessary to determine if he has submitted 
a well grounded claim with respect to each issue.  The Board 
does note that service connection for claimed asbestosis 
exposure was previously denied and that decision is final.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.  
However, if the claim is not well grounded, the VA has no 
duty to assist the veteran in any further development of the 
claim.  Grottveit, 5 Vet. App. at 93.

For veteran's exposed to specified vesicant agents, this 
initial burden is relaxed.  Under 38 C.F.R. § 3.316, exposure 
to specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (except mesothelioma), or 
squamous cell skin cancer; (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive disease (COPD); (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Here, unlike exposure to Agent Orange in certain 
circumstances, there is no presumption of exposure to Mustard 
Gas. 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The veteran's DD214 reveals that he served as a stock clerk 
and was stationed in Germany during active duty.  Service 
medical records do not reveal that the veteran complained, 
was treated for, or was diagnosed with any respiratory 
disorder to include emphysema, watery eyes, or poor eyesight, 
or any residuals of exposure to mustard gas during active 
service.  The clinical evaluation at the veteran's August 
1955 separation examination was normal, except for a 
pterygium of the right eye, not considered disabling.


I Exposure

The veteran initially claimed that he was exposed to mustard 
gas during service.  The veteran served in the Air Force.  
The Regional Office, in the Statement of the Case, informed 
the veteran that only the Army and the Navy conducted mustard 
gas testing and that there was no evidence to establish that 
Air Force personnel were involved or that testing was 
conducted at Lackland Air Force Base.  Subsequently, the 
veteran amended his argument in the substantive appeal and 
claimed that he cleaned weapons with a strong chemical 
compound while in Germany.  Although his substantive appeal 
no longer addresses mustard gas exposure, the Board shall 
continue the appeal.  

The veteran further requested an examination.  Because his 
claim is not well grounded, there is no basis to provide an 
examination.

II.  Respiratory disorder

A March 1982 VA Medical Center (VAMC) discharge summary 
reveals that the veteran admitted for repair of right 
inguinal hernia and was noted to have a history of shortness 
of breath, stuffy nose, and smoking.  Diagnoses at discharge 
included allergic rhinitis.  VA medical records from August 
1984 show that the veteran was seen complaining worsening 
shortness of breath.  The diagnosis was emphysema.  

VA medical records, including a VAMC discharge summary and VA 
examination from February 1986 to November 1986 indicates 
that the veteran received treatment for acute bronchitis, 
chronic obstructive pulmonary disease (COPD), and 
arteriosclerotic heart disease.

At a May 1989 VA examination, the veteran complained of 
shortness of breath and that his heart was running away.  The 
diagnoses include heart disease and residuum of chronic 
irritative bronchitis due to lifelong cigarette smoking habit 
now ceased.  

The veteran is competent to report on that which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, his statement that he has emphysema and 
that such disorder is related to his exposure to mustard gas 
during service cannot serve to well ground the claim because 
he is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, there 
is no medical opinion of record indicating a nexus between 
the veteran's respiratory disorder, variously diagnosed as 
emphysema, COPD, and irritative bronchitis and his active 
service, to include exposure to mustard gas.  In view of the 
absence of that fact, his allegation that there is some 
relationship to inservice duties is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for respiratory disorder as a residual of exposure 
to mustard gas is not well grounded.  Accordingly, the claim 
for service connection for respiratory disorder as a residual 
of mustard gas exposure is denied.  38 U.S.C.A. § 5107 (West 
1991).  

III.  Eye disorder, to include watery eyes and poor eyesight

As noted above, the veteran, in his claim for service 
connection, the veteran maintained that his watery eyes and 
poor eyesight should be service connected.

Although a non-disabling pterygium of the right eye was noted 
at the time of the veteran's discharge examination in August 
1955, VA medical records since discharge, including those of 
the most recent VA examination in May 1989, do not contain 
any complaints, findings or treatment of any eye disability.

There is no competent evidence of any eye disorder at the 
current time or since the veteran's discharge from service.  
In the absence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the veteran's claims for 
service connection for watery eyes and poor eyesight as 
residuals of mustard gas exposure are not well grounded.  
Accordingly, the claims are denied.  38 U.S.C.A. § 5107 (West 
1991).


ORDER

Service connection for a respiratory disorder to include 
emphysema as a residual of mustard gas exposure is denied.  
Service connection for watery eyes and poor eyesight as 
residuals of mustard gas exposure is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

